DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically   Therefore one skilled in the art would not be enabled to build the apparatus as claimed as one skilled in the art is unable to determine what components qualify as a weather station.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 4, 11, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Due to the enablement rejection it’s impossible to determine the scope of the weather station.  Examiner does not believe ‘Weather station’ is a standardized term in the art.  It could be used to be defining a radio station that provides weather (as seen on many emergency radio devices that can receive national weather alerts), it could be a more localized system that monitors rainfall, humidity, etc.  In the more localized form it’s unclear what functions a weather station would have to have to read on the intended scope of the claims as currently worded.  For examination purposes examiner assumes a rain sensor is within the scope of a weather station, as the rain sensor only functions by monitoring the weather (and measuring the rain fall).  Therefore examiner considers a system including a rain sensor inherently is in some form a weather station.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,227,455 to Scott et al. in view of U.S. PG-Pub 2011/0017845 to Crist et al..
In re claims 1, 9, and 15 Scott discloses a pop-up sprinkler comprising:
A sprinkler riser (riser (26));
A sprinkler body (sprinkler body (12)) having a compartment (interior of housing (30)) at least partially surrounding the riser and being accessible by removing a lid (lid (32)) from a top of the sprinkler body (see figure 13);
An electrically actuated pilot valve (assembly (24) includes pilot valve and regulator [column 3, lines 45-46] located within the compartment of the sprinkler body and configure to open and close a valve (control valve (22)) assembly within the sprinkler;
A pilot valve receptacle (formed by walls (30a) and (30b), See figure 13) located within the compartment of the sprinkler body and configured to support and releasably engage with the pilot valve; 

A communication device (device connected to wire leads (44) and (46)) configured to receive command signals;
Scott fails to specifically disclose the communication device being a wireless transmitter located within the compartment of the sprinkler body and configured to wirelessly receive command signals relayed from a central irrigation controller via a network node.
Crist however teaches a similar pop-up sprinkler apparatus and teaches the use of control circuitry (18) which receives control signals and power from an irrigation controller or other irrigation control unit/or interface unit.  Crist discloses said controller is connected to an input transmitter which can be either a wired connection or by way of a wireless receiver connected to the circuit board.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a wireless receiver as an input transmitter as taught by Crist in the apparatus of Scott as such modification would be useful to control the actuation of the apparatus.
Scott in view of Crist fail to specifically disclose said wireless receiver being located within the compartment.
However examiner notes specifically the compartment is being utilized to protect the wires and components of the sprinkler apparatus from damage in the event of excavation round the sprinkler body [column 5, lines 2-4].  Therefore examiner asserts it would have been an obvious to one having ordinary skill in the art at the time the invention as made to include all components including the wireless transmitter within the housing of the sprinkler in order to protect the wireless apparatus as well from potential damage which could occur during excavation.
 
Specifically with respect to claim 8, Scott in view of Crist disclose the apparatus as described above including a remote control configured to wirelessly transmit start/stop commands to the .

Claims 2-5, 7, 10-12, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,227,455 to Scott et al. in view of U.S. PG-Pub 2011/0017845 to Crist et al. as applied to claims 1, 9 and 15 above, and further in view of U.S. Patent #4,852,802 to Iggulden et al.
Scott in view of Crist disclose the apparatus as described above but fail to disclose the sensor being a soil moisture sensor, a weather station, or a rain sensor. 
Iggulden however teaches it’s known to utilize sensors including rain sensors (a rain switch) and moisture sensor probes inserted into the ground to test the moisture content thereof.  [Column 2, line 56] – [Column 3, Line 15]
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to include soil moisture sensors or rain sensors (which are weather stations) as taught by Iggulden to the apparatus disclosed by Scott in view of Crist as such modification would allow the monitoring of the ambient conditions to prevent improper watering which could lead to the death of the plants being watered.
Examiner notes the soil moisture sensor, weather station, or rain sensor must be external to the sprinkler otherwise it would be incapable of operating (as they would be enclosed within the sprinkler and therefore not functional to monitor soil moisture or rainfall levels).

With respect specifically to claims 7, 14 and 20, Examiner assets the combination of Scott in view of Crist and Gulden defines an apparatus that a soil moisture sensor is present and wired to the communication device to transmit data from the soil moisture sensor.  Specifically since signals to actuate .

Claims  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,227,455 to Scott et al. in view of U.S. PG-Pub 2011/0017845 to Crist et al. as applied to claims 1, 9 and 15 above, and further in view of U.S. PG-Pub 2006/0202051 to Parsons et al.
Scott in view of Crist disclose the apparatus as described above but fail to specifically disclose the communication device being configured to relay command signals transmitted from other sprinklers.
Parsons however teaches it’s known to provide a remotely actuatable sprinkler apparatus with a relay device as they note depending on the size/materials of the irrigation system, the scattering of signals and their absorption could become a concern and therefore including the capability of sprinkler units to relay signals so they can be more easily and clearly reach remote parts of the system is a benefit which is accomplished by using relay transmitters to resend signals from the control units the far away sprinkler units and vice-versa.  [0124]
Therefore it would have been obvious to one having ordinary skill in the art to modify the apparatus disclosed by Scott in view of Crist to include the relay transmitters as taught by Parsons as such modification allows easy and clear communication between the control unit and the far away sprinklers which would otherwise be problematic if signal relaying was not present.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649